Case 20-51046-JTD   Doc 12-1   Filed 01/15/21   Page 1 of 16
Case 20-51046-JTD   Doc 12-1   Filed 01/15/21   Page 2 of 16
                         Case 20-51046-JTD        Doc 12-1   Filed 01/15/21   Page 3 of 16




                               Exhibit "1"




From: Teddy Dykoski
Sent: Tuesday, January 5, 2021 9:03 AM
To: Mary Smith <MSmith@MoodyNational.com>
Subject: FW: Ruby Tuesday Payment Options




From: Will McManus <WMcManus@rubytuesday.com>
Sent: Wednesday, August 19, 2020 8:31 AM
To: Robert Engel <REngel@MoodyNational.com>
Cc: Brett Moody <BMoody@MoodyNational.com>; Teddy Dykoski <TDykoski@MoodyNational.com>;
Adam Wilk <awilk@sneedvine.com>; Emily Hejl <ehejl@sneedvine.com>
Subject: RE: Ruby Tuesday Payment Options



Hi Robert,



Thanks for sending this over. Attached is a version reflecting changes made after comments on our end.



Thanks,



Will McManus | Legal Specialist

RubyTuesday, Inc.

Office: (865) 379-5795

Cell: (931) 205-3806

Email: wmcmanus@rubytuesday.com

Address: 333 East Broadway Ave, Maryville, TN 37804
                                                                                                Exhibit 1
                          Case 20-51046-JTD             Doc 12-1        Filed 01/15/21         Page 4 of 16
Be Real Do Good Walk Together




NOTICE The information contained in this electronic mail ("e mail") transmission is intended only for the use of the individual or
entity to which it is directed. It may contain information that is privileged or confidential. It should not be copied or forwarded to any
unauthorized persons If you have received this transmission in error, please delete it from your system without copying or forwarding
it, and notify the sender of the error by reply e-mail or by calling 865-379-5795, so that our address record may be corrected. Personal
messages and attachments express the views of the sender and are not to be attributed to Ruby Tuesday, Inc




From: Robert Engel <REngel@MoodyNational.com>
Sent: Wednesday, August 19, 2020 8:59 AM
To: Will McManus <WMcManus@rubytuesday.com>
Cc: Brett Moody <BMoody@MoodyNational.com>; Teddy Dykoski <TDykoski@MoodyNational.com>;
Adam Wilk <awilk@sneedvine.com>; Emily Hejl <ehejl@sneedvine.com>; Robert Engel
<REngel@MoodyNational.com>
Subject: RE: Ruby Tuesday Payment Options



Please find revised letter agreement for Ruby Tuesday Plymouth Meeting reflecting our comments.



Please let me know if you have any questions.



Thank you.



Robert W. Engel

Chief Financial Officer

Moody National Companies

6363 Woodway, Suite 110

Houston, Texas 77057

713/977-7500

rengel@moodynational.com

moodynational.com




From: Will McManus [mailto:WMcManus@rubytuesday.com]
Sent: Thursday, August 13, 2020 8:28 AM
                   Case 20-51046-JTD Doc 12-1 Filed 01/15/21 Page 5 of 16
To: Robert Engel REngel@MoodyNational.com>
Cc: Brett Moody <BMoody@MoodyNational.com>; Teddy Dykoski <TDykoski@MoodyNational.com>;
Adam Wilk <awilk@sneedvine.com>; Emily Hejl <ehejl@sneedvine.com>
Subject: RE: Ruby Tuesday Payment Options



Robert,



Attached is a letter agreement for this deal. If you’d like to review and sign as appropriate before sending back
we can get this one wrapped up.



Thanks much,



Will McManus | Legal Specialist

RubyTuesday, Inc.

Office: (865) 379-5795

Cell: (931) 205-3806

Email: wmcmanus@rubytuesday.com

Address: 333 East Broadway Ave, Maryville, TN 37804

Be Real. Do Good. Walk Together.




NOTICE: The information contained in this electronic mail ("e-mail") transmission is intended only for the use of the individual or
entity to which it is directed. It may contain information that is privileged or confidential. It should not be copied or forwarded to any
unauthorized persons. If you have received this transmission in error, please delete it from your system without copying or forwarding
it, and notify the sender of the error by reply e-mail or by calling 865-379-5795, so that our address record may be corrected. Personal
messages and attachments express the views of the sender and are not to be attributed to Ruby Tuesday, Inc.




From: Robert Engel <REngel@MoodyNational.com>
Sent: Wednesday, August 5, 2020 12:31 PM
To: Will McManus <WMcManus@rubytuesday.com>
Cc: Brett Moody <BMoody@MoodyNational.com>; Teddy Dykoski <TDykoski@MoodyNational.com>;
Adam Wilk <awilk@sneedvine.com>; Emily Hejl <ehejl@sneedvine.com>; Robert Engel
<REngel@MoodyNational.com>
Subject: RE: Ruby Tuesday Payment Options



Please prepare document setting forth our agreement.
                          Case 20-51046-JTD   Doc 12-1   Filed 01/15/21    Page 6 of 16


Thank you.



Robert W. Engel

Chief Financial Officer

Moody National Companies

6363 Woodway, Suite 110

Houston, Texas 77057

ph 713 977 7500

fax 713-977-3040

direct 713 273 6604

REngel@MoodyNational.com

www.moodynational.com




From: Robert Engel
Sent: Wednesday, August 5, 2020 9:59 AM
To: 'Will McManus' <WMcManus@rubytuesday.com>
Cc: Brett Moody <BMoody@MoodyNational.com>; Teddy Dykoski <TDykoski@MoodyNational.com>;
Adam Wilk <awilk@sneedvine.com>; Emily Hejl <ehejl@sneedvine.com>; Robert Engel
<REngel@MoodyNational.com>
Subject: RE: Ruby Tuesday Payment Options



I will get back to you shorty regarding a document memorializing our agreement.



Thank you.



Robert W. Engel

Chief Financial Officer

Moody National Companies

6363 Woodway, Suite 110

Houston, Texas 77057
                         Case 20-51046-JTD              Doc 12-1        Filed 01/15/21         Page 7 of 16
713/977 7500

rengel@moodynational.com

moodynational.com




From: Will McManus [mailto:WMcManus@rubytuesday.com]
Sent: Wednesday, August 5, 2020 9:32 AM
To: Robert Engel <REngel@MoodyNational.com>
Cc: Brett Moody <BMoody@MoodyNational.com>; Teddy Dykoski <TDykoski@MoodyNational.com>;
Adam Wilk <awilk@sneedvine.com>; Emily Hejl <ehejl@sneedvine.com>
Subject: RE: Ruby Tuesday Payment Options



Robert,



Ruby Tuesday accepts the deal you outlined below. Would you like me to draft up a document memorializing
our agreement so we can get this all signed up?



Thanks,



Will McManus | Legal Specialist

RubyTuesday, Inc.

Office: (865) 379-5795

Cell: (931) 205-3806

Email: wmcmanus@rubytuesday.com

Address: 333 East Broadway Ave, Maryville, TN 37804

Be Real. Do Good. Walk Together.




NOTICE: The information contained in this electronic mail ("e-mail") transmission is intended only for the use of the individual or
entity to which it is directed. It may contain information that is privileged or confidential. It should not be copied or forwarded to any
unauthorized persons. If you have received this transmission in error, please delete it from your system without copying or forwarding
it, and notify the sender of the error by reply e-mail or by calling 865-379-5795, so that our address record may be corrected. Personal
messages and attachments express the views of the sender and are not to be attributed to Ruby Tuesday, Inc.
                          Case 20-51046-JTD    Doc 12-1     Filed 01/15/21     Page 8 of 16

From: Robert Engel <REngel@MoodyNational.com>
Sent: Monday, August 3, 2020 10:33 AM
To: Will McManus <WMcManus@rubytuesday.com>
Cc: Brett Moody <BMoody@MoodyNational.com>; Teddy Dykoski <TDykoski@MoodyNational.com>;
Adam Wilk <awilk@sneedvine.com>; Emily Hejl <ehejl@sneedvine.com>
Subject: RE: Ruby Tuesday Payment Options



Okay, thank you.



Robert W. Engel

Chief Financial Officer

Moody National Companies

6363 Woodway, Suite 110

Houston, Texas 77057

ph. 713-977-7500

fax 713-977-3040

direct 713-273-6604

REngel@MoodyNational.com

www.moodynational.com




From: Will McManus <WMcManus@rubytuesday.com>
Sent: Monday, August 3, 2020 9:16 AM
To: Robert Engel <REngel@MoodyNational.com>
Cc: Brett Moody <BMoody@MoodyNational.com>; Teddy Dykoski <TDykoski@MoodyNational.com>;
Adam Wilk <awilk@sneedvine.com>; Emily Hejl <ehejl@sneedvine.com>
Subject: RE: Ruby Tuesday Payment Options



Robert,



I’ll present that offer to our team here. I should have an answer to you within the next two days.



Thanks much,
                         Case 20-51046-JTD              Doc 12-1        Filed 01/15/21         Page 9 of 16


Will McManus | Legal Specialist

RubyTuesday, Inc.

Office: (865) 379-5795

Cell (931) 205 3806

Email: wmcmanus@rubytuesday.com

Address: 333 East Broadway Ave, Maryville, TN 37804

Be Real. Do Good. Walk Together.




NOTICE: The information contained in this electronic mail ("e-mail") transmission is intended only for the use of the individual or
entity to which it is directed. It may contain information that is privileged or confidential. It should not be copied or forwarded to any
unauthorized persons. If you have received this transmission in error, please delete it from your system without copying or forwarding
it, and notify the sender of the error by reply e-mail or by calling 865-379-5795, so that our address record may be corrected. Personal
messages and attachments express the views of the sender and are not to be attributed to Ruby Tuesday, Inc.




From: Robert Engel <REngel@MoodyNational.com>
Sent: Monday, August 3, 2020 9:57 AM
To: Will McManus <WMcManus@rubytuesday.com>
Cc: Brett Moody <BMoody@MoodyNational.com>; Teddy Dykoski <TDykoski@MoodyNational.com>;
Adam Wilk <awilk@sneedvine.com>; Emily Hejl <ehejl@sneedvine.com>; Robert Engel
<REngel@MoodyNational.com>
Subject: RE: Ruby Tuesday Payment Options



With resumption of regular scheduled rent on August 1, 2020, we would be willing to defer payment of the past
due rent of April, May, June and July 2020 until 2021, when the past due rent could be paid in 12 equal monthly
installments beginning January 1, 2021.



Please let me know if this is acceptable to Ruby Tuesday.



Please let me know if you have any questions.



Thank you.



Robert W. Engel
                          Case 20-51046-JTD     Doc 12-1     Filed 01/15/21      Page 10 of 16
Chief Financial Officer

Moody National Companies

6363 Woodway, Suite 110

Houston, Texas 77057

ph 713 977 7500

fax 713-977-3040

direct 713 273 6604

REngel@MoodyNational.com

www.moodynational.com




From: Will McManus <WMcManus@rubytuesday.com>
Sent: Thursday, July 30, 2020 8:59 AM
To: Robert Engel <REngel@MoodyNational.com>
Cc: Brett Moody <BMoody@MoodyNational.com>; Teddy Dykoski <TDykoski@MoodyNational.com>;
Adam Wilk <awilk@sneedvine.com>; Emily Hejl <ehejl@sneedvine.com>
Subject: RE: Ruby Tuesday Payment Options



Hi Robert,



I appreciate your willingness to let us defer some of the rent at this time, but given the sales at this location I do
not believe the store can support payments exceeding $21,000 for rent beginning in August 2020. As you’ve
seen from our sales numbers we’re barely breaking $40,000 gross right now.



As more sales numbers come in I don’t really see the store being able to support something like that in the near
future. However, what I think we could do is schedule payment of April and May rent amounts in equal
installments over 2021 and payment of June and July rent amounts in equal installments over 2022. If you are
willing to do that alongside resuming ordinary payments in August that is something I think I could find
approval for amongst our executives and lenders here.



Let me know if this is something workable for you or if you’d like to discuss further. I can be reached at 931-
205-3806 if you’d like to talk directly.



Thanks,
Case 20-51046-JTD   Doc 12-1   Filed 01/15/21   Page 11 of 16
                          Case 20-51046-JTD   Doc 12-1   Filed 01/15/21   Page 12 of 16


Robert W. Engel

Chief Financial Officer

Moody National Companies

6363 Woodway, Suite 110

Houston, Texas 77057

ph 713 977 7500

fax 713-977-3040

direct 713 273 6604

REngel@MoodyNational.com

www.moodynational.com




From: Teddy Dykoski
Sent: Wednesday, July 8, 2020 5:58 PM
To: Brett Moody <BMoody@MoodyNational.com>
Cc: Lucy Tovar <LTovar@MoodyNational.com>; Robert Engel <REngel@MoodyNational.com>
Subject: Fwd: Ruby Tuesday Payment Options



Ruby Tuesday annual and monthly sale numbers are attached.

Teddy Dykoski

Moody National Companies

6363 Woodway Dr, Suite 110

Houston, Texas 77057

(713) 273-6613 (Direct)

(713) 724-6026 (Cell)

TDykoski@MoodyNational.com


Begin forwarded message:

       From: Will McManus <WMcManus@rubytuesday.com>
       Date: July 8, 2020 at 8:51:41 AM CDT
       To: Teddy Dykoski <TDykoski@MoodyNational.com>
       Subject: RE: Ruby Tuesday Payment Options
               Case 20-51046-JTD          Doc 12-1    Filed 01/15/21   Page 13 of 16


Teddy,



Sorry for the delay. Attached are both overall yearly sales from the last couple years as well as
monthly sales to the degree we have those numbers in 2020 Hope this is helpful and if you need
anything else please let me know.



Thanks,



Will McManus | Legal

RubyTuesday, Inc.

Office: (865) 379-5795

Email wmcmanus@rubytuesday.com

Address: 333 East Broadway Ave, Maryville, TN 37804

Be Real. Do Good. Walk Together.




From: Teddy Dykoski <TDykoski@MoodyNational.com>
Sent: Tuesday, July 7, 2020 11:14 AM
To: Will McManus <WMcManus@rubytuesday.com>
Subject: RE: Ruby Tuesday Payment Options



Will,



I’m following up on the request below. In order for us to analyze the options and provide a
meaningful response, can you please send the past yearly sales and monthly sales for 2020?



Thank you,

Teddy




Teddy Dykoski
            Case 20-51046-JTD         Doc 12-1     Filed 01/15/21     Page 14 of 16
Moody National Companies

6363 Woodway Dr, Suite 110

Houston, Texas 77057

(713) 273-6613 (Direct)

(713) 724 6026 (Cell)

TDykoski@MoodyNational.com




From: Teddy Dykoski
Sent: Friday, June 26, 2020 1:21 PM
To: 'Will McManus' <WMcManus@rubytuesday.com>
Subject: RE: Ruby Tuesday Payment Options



Will,



Thank you for the phone call and follow up email. In order for us to analyze the options and
provide a meaningful response, can you please send the past yearly sales and monthly sales for
2020?



Thank you,

Teddy




Teddy Dykoski

Moody National Companies

6363 Woodway Dr, Suite 110

Houston, Texas 77057

(713) 273-6613 (Direct)

(713) 724-6026 (Cell)

TDykoski@MoodyNational.com
               Case 20-51046-JTD          Doc 12-1    Filed 01/15/21    Page 15 of 16



From: Will McManus <WMcManus@rubytuesday.com>
Sent: Thursday, June 25, 2020 8:13 AM
To: Teddy Dykoski <TDykoski@MoodyNational.com>
Subject: Ruby Tuesday Payment Options



Hi Teddy,



Thanks for taking the time to talk yesterday, I really appreciate it. Outlined below is a written
summary of some of our options going forward. If you have any further questions or need further
information I’ll be happy to provide it.



Option 1 involves a full abatement of April rent and repayment of May and June rent over 2021 in
twelve equal, monthly installments.



Option 2 involves repayment of April rent over 2021 in twelve equal, monthly installments and a
rent increase over some longer period (often the life of the lease) that covers May and June rent as
well as some extra in consideration of the longer repayment.



Secondly, we really need to move to either cut rent in the immediate future or switch to rent as a
percentage of gross sales. Even with restrictions lifting we’re either being throttled by 50% seating
limits or consumer caution. As such, we would like to see a switch to percent rent for the next 18
months or some sort of immediate rent reduction to help us get through until demand picks back up.
Obviously, if the percent rent idea sounds feasible I can get you both our past yearly sales as well as
monthly numbers from 2020 so we can come to an informed agreement on what makes sense there.



Thanks,



Will McManus | Legal

RubyTuesday, Inc.

Office: (865) 379-5795

Email: wmcmanus@rubytuesday.com

Address: 333 East Broadway Ave, Maryville, TN 37804

Be Real. Do Good. Walk Together.
Report Generated: 7/8/2020 8:37:41 AM     Case 20-51046-JTD              Doc 12-1                Filed 01/15/21        Page 16 of 16
Financial Data Updated: 6/29/2020 11:30:00 AM
                                                                4 Wall - Rest Mini
                                                         Period: 12 of 2020 ending on 6/2/2020


RUBY TUESDAY INC
                     Period to Date                                 Show GL Detail                                     Year to Date
     Current          %        Prior Year        %           3229 - PLYMOUTH MEETING                     Current        %       Prior Year         %
               131     0.45            10,863     6.00               Liquor Sales                            90,292      5.44          112,890      5.23
                 0     0.00             7,293     4.03                Beer Sales                             65,163      3.93           87,800      4.07
                 0     0.00             5,064     2.80                Wine Sales                             47,893      2.89           64,472      2.99
               131     0.45            23,220    12.82          Total Beverage Sales                        203,348     12.26          265,161     12.28
          22,207      75.84           148,985    82.25           Food Sales / In Rest                     1,352,140     81.52      1,847,795       85.59
          20,318      69.39            18,575    10.25           To-Go / Retail Sales                       239,532     14.44          181,408      8.40
          42,525     145.23           167,560    92.51         Total Gross Food Sales                     1,591,672     95.96      2,029,203       93.99
          42,656     145.67           190,780   105.33          TOTAL GROSS SALES                         1,795,020    108.22      2,294,364      106.27


        (13,374)     (45.67)          (9,649)   (5.33)              Total Discounts                        (136,344)   (8.22)         (135,410)   (6.27)
                 0     0.00                 0     0.00            Other Rest Income                                0     0.00                0      0.00
          29,282     100.00           181,131   100.00        NET RESTAURANT SALES                        1,658,676    100.00      2,158,955      100.00


                48    36.51             3,587    33.02                Liquor Cost                            29,161     32.30           34,787     30.81
               328     0.00             1,836    25.18                Beer Cost                              15,956     24.49           20,851     23.75
               235     0.00             1,663    32.85                Wine Cost                              15,458     32.28           21,837     33.87
               611   466.61             7,086    30.52           Total Beverage Cost                         60,575     29.79           77,474     29.22
          13,880      32.64            40,421    24.12                Food Costs                            389,509     24.47          501,593     24.72
          14,491      33.97            47,507    24.90       Total COGS (% Gross Sales)                     450,084     25.07          579,067     25.24
          14,491      49.49            47,507    26.23           COGS (% Net Sales)                         450,084     27.14          579,067     26.82


           3,806      13.00            29,696    16.39           Direct Labor (incl SL)                     290,498     17.51          347,923     16.12
           8,577      29.29            13,365     7.38            Management Labor                          122,530      7.39          210,358      9.74
         (3,200)     (10.93)             846      0.47             Manager Bonus                              8,200      0.49            5,809      0.27
           2,617       8.94             9,893     5.46             Taxes & Benefits                          92,293      5.56          122,469      5.67
          11,799      40.30            53,800    29.70               Total Labor                            513,521     30.96          686,559     31.80


          26,290      89.78           101,307    55.93             Total Prime Cost                         963,605     58.09      1,265,626       58.62
           2,991      10.22            79,824    44.07              Prime Margin                            695,072     41.91          893,329     41.38


           2,975      10.16             3,959     2.19                  Utilities                            59,839      3.61           72,890      3.38
           1,125       3.84             4,122     2.28                 Supplies                              42,480      2.56           63,845      2.96
            (42)      (0.14)            2,548     1.41          Repairs & Maintenance                        40,264      2.43           61,773      2.86
               743     2.54             2,713     1.50         Credit Card & Bank Fees                       29,143      1.76           36,303      1.68
            (63)      (0.21)             (85)   (0.05)       O/S, Chargebacks, Penalties                      1,656      0.10              990      0.05
               680     2.32             2,627     1.45           Total Cash Handling                         30,800      1.86           37,293      1.73
           7,484      25.56             3,792     2.09             Contract Services                         41,433      2.50           29,376      1.36
               959     3.28           (5,548)   (3.06)         Other Operating Expenses                      14,616      0.88           85,367      3.95
        (10,190)     (34.80)           68,324    37.72     MOP - Manager Operating Profit                   465,640     28.07          542,784     25.14


               820     2.80            14,674     8.10                Marketing                              67,550      4.07          115,811      5.36
        (11,011)     (37.60)           53,650    29.62                EBITDAR                               398,090     24.00          426,973     19.78
          13,435      45.88            14,238     7.86                Cash Rent                             177,978     10.73          170,859      7.91
               999     3.41             1,161     0.64                   CAM                                 14,151      0.85           14,148      0.66
           8,034      27.44             8,701     4.80              Property Taxes                          108,492      6.54           99,426      4.61
          22,468      76.73            24,100    13.31             Total Occupancy                          300,621     18.12          284,433     13.17
        (33,478) (114.33)              29,550    16.31             4 WALL EBITDA                             97,469      5.88          142,540      6.60


                                                                       FYI Only:
        (13,390)     (45.73)           69,170    38.19            MOP before Bonus                          473,840     28.57          548,593     25.41
        (32,658) (111.53)              44,224    24.42          4 Wall before Marketing                     165,019      9.95          258,351     11.97




                                                                                                                                                           Exhibit 2
